Citation Nr: 1452770	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-22 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.  He has Army Reserves service and was called to active duty in support of Operation Desert Storm from July 1991 to October 1991.

This comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD and assigned a 50 percent rating.  

The Veteran testified before the undersigned at a Board hearing held via videoconference in February 2013.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

PTSD is productive of occupational and social impairment that more nearly approximated a disability picture manifested by deficiencies in most areas.  Total social and occupation inadaptability is not demonstrated.


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified VA treatment records.  The Veteran was also afforded VA examinations in connection with his claim.  Additional evidence submitted at the Veteran's Board hearing (accompanied by a waiver) included a February 2013 mental health outpatient treatment record which, in conjunction with the pertinent VA treatment records of record, is evidence that is adequate for the Board to adjudicate the Veteran's claim herein.  The Veteran and his representative have not submitted any additional evidence nor have they contended that there is any outstanding relevant evidence.

Lastly the Board notes that during the February 2013 hearing, the undersigned took testimony from the Veteran with respect to his PTSD increased rating claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to a higher evaluation for PTSD is thus ready to be considered on the merits.

Law & Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted for the entire period of the appeal.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  The Veteran is currently rated at 50 percent disabling.

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id. at 118.

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The Veteran contends that his service-connected PTSD is more severe than the 50 percent initial rating contemplates.  For the following reasons, the Board finds that the overall impairment caused by the PTSD more nearly approximates the 70 percent rating criteria.  

A July 2009 primary care note reveals that the Veteran had a very positive depression screen.  He endorsed having a change in personality after returning from Saudi Arabia - he is more withdrawn, has poor sleep, recurrent dreams involving death.  He takes an anti-anxiety medication, denies suicidal ideations and homicidal ideations.  In August 2009, the Veteran sought mental health treatment for anxiety, night sweats, nightmares, insomnia and feelings of isolation.  He stated that he was put on anxiety medication from the early 1980s.  No suicidal or homicidal ideations were noted.  He was diagnosed with PTSD with a GAF score of 55.  It was noted that upon mental status examination at this time, the Veteran did not have any hallucinations and/or delusions; he had clear thought processes, intact memory, good judgment and insight.

He underwent a PTSD VA examination in September 2010 where the Veteran was diagnosed with chronic PTSD, major depressive disorder (recurrent).  His GAF score was 55.  The examiner referenced a July 2004 neuropsychological evaluation where the Veteran was having intellectual and memory functioning in the low average range; he was distractible and had trouble with concept formation.  He was diagnosed with major depression, chronic, moderate, and cognitive disorder, not otherwise specified.  His GAF score was 40.  He reported that when he returned from Saudi Arabia, his first wife left him, saying that he was not the same person that he had been before.  He was not talkative, he wanted to be alone, and had a lot of anxiety symptoms.  He worked from 1984 through 1993 as a criminal investigator, but reported that he lost his job after he returned from Saudi Arabia because he could no longer get along with people and was very irritable.  He reported that around 1993, he began to notice changes in his behavior, to include, difficulty sleeping and nightmares.  He averaged 3 to 4 hours of sleep per night and was restless.  He was walking the floor of his home with a pistol in his hand.  He began having concentration problems which affect his work functioning as he would get nervous, anxious, and irritable.  His sleep continues to be a problem as he gets 4 hours of sleep on average per night.  He endorsed experiencing intrusive memories, flashbacks, hypervigilance.  He reported that he has thought about suicide, but had no plans.  He has never experienced psychotic symptoms.  He felt reduced energy, difficulty enjoying his experiences, withdrawal and social avoidance.  Upon mental status examination, the Veteran exhibited a depressed affect.  He denied present suicidal or homicidal ideation.  There was no indication of psychotic processes.  Memory, insight, judgment were intact.  

The Veteran stated that after he lost his job in criminal investigation, he tried to work in his father's business, but he could not handle this either because he was very upset with customers and his behavior was inappropriate.  He has now been helping his wife with her job as a claims adjustor and he is licensed in this capacity now.  He is socially avoidant and displayed PTSD symptoms of sleep disruption, nightmares, intrusive memories, flashbacks, hypervigilance, and concentration difficulties.  He has additional depression symptoms of crying spells, reduced energy, lassitude, disinterest in activities and social withdrawal.  The Veteran was stated to have serious social and occupational stressors due to the severity of this PTSD symptoms.  

A November 2011 mental health note showed that the Veteran's thought content was logical with no suicidal or homicidal ideations, no hallucinations and/or delusions, clear thought processes, intact memory, and good judgment and insight.  

An October 2012 note indicates that the Veteran called a nurse reporting physical pain, unable to work, drive, alluding to suicidal ideation (i.e., laying down with a gun on his chest) and reporting presence of guns in the home.  He was able to be talked into contacting his son and getting over to the VA facility for evaluation.  After the Veteran arrived, he was evaluated.  The physician noted that the Veteran denied any suicidal or homicidal ideations at the time and agreed to call the clinic or emergency if any such ideations occur to him in the future.  

A December 2012 psychiatric note indicates that the Veteran was seen as a follow up to the October 2012 visit where he had thoughts of suicide and guns inside the house.  Currently the Veteran was working as an insurance claims adjuster; notes that job can be stressful at times but he is able to tolerate the stress by reminding himself that he is helping people to change their lives, often after a disaster.  The Veteran indicated that he was close to this family and has one close friend.  The Veteran attends church almost every Sunday.  He denied any suicidal or homicidal ideations at this time.  He had poor sleep marred by frequent nightmares, feelings of guilt, fluctuating concentration; denied symptoms of mania, psychosis.  A mental status examination revealed that he had good grooming and hygiene; he had guarded behavior, reticent to elaborate on responses; denies hallucinations and/or delusions; has linear thought processes; memory was grossly intact, oriented in all spheres with fair insight and fair judgment.  His GAF score was 60.  

The Veteran testified at his Board hearing that he was having difficulty with work as an insurance claims adjuster.  He used to be called upon to do a lot of work, but has reported that this has changed.  He loses track of the tasks that he is engaged.  Also, he reported to have lapses in judgment - he said that he shot at a dog and killed him, but that the Veteran did not mean for this to happen.  He reported some obsessive rituals such as closing all the blinds and getting up in the middle of the night to check this periodically and also to check the door.  He usually goes to the door with his gun.  He indicated having problems with his memory and forgetfulness.  He indicated that he has seen images of other people (perhaps hallucinations).  He stated that he has considered suicide.

A February 2013 mental health treatment note indicates that the Veteran was being seen for follow-up for his PTSD and associated depression and anxiety.  His chief complaints were anxiety, depression, nightmares, and intrusive memories.  Upon mental status examination, the Veteran appeared well-groomed with good hygiene; behavior was cooperative, no acute distress; his speech was coherent with tight associations; he was clam and pleasant; he had logical thought content with no present suicidal or homicidal ideations noted (thought has had suicidal ideations in the past); no hallucinations and/or delusions; clear thought process.  His long term memory was generally intact but some sort term memory deficits were noted.  He had good insight and good judgment.  A GAF score was not assigned. 

Based on the evidence, the Board concludes that the  majority of the Veteran's symptoms were similar to those listed in the criteria for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 118 (explaining that the "disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are the kind enumerated in the regulation, an assessment of whether those symptoms result in" the required level of occupational and social impairment).  For instance, the record demonstrates that the Veteran has been consistently demonstrating near-continuous depression, which has affected the way in which he could function appropriately and effectively.  He has also demonstrated frequent obsession rituals, such as getting up in the middle of the night to check the door and to walk around his house with his gun.  This testimony is consistent with the Veteran's various reportings of having poor sleep and nightmares.  He has demonstrated several different instances of impaired impulse control (e.g., shooting the dog), but it mostly manifests consistently in how he was unable to work in law enforcement because of his issues dealing with people (e.g., anger, anxiety, irritability).  Although he is currently employed as an insurance adjuster, he stated that his responsibilities have been limited due to his behavior.  Although most of the time the Veteran denied suicidal ideations (and homicidal ideations), the record reflects that he has contemplated suicide until he reached out for help.  He is socially withdrawn with the exception of his one close friend and family members.  

As such, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  In other words, the Veteran is not entitled to the next higher rating of 100 percent.  The Veteran on this record denied having delusions or psychotic manifestations.  He testified that he had thought he saw someone or something (perhaps a hallucination), but he gave vague details and he did not indicate that this was actually a reoccurring symptom.  In fact, the Board finds as probative the various mental status examinations of record discussed above where the examiner noted no hallucinations or delusions.  Despite having previous suicidal thoughts, especially in October 2012, the Veteran did not show that he was a consistent danger to himself or others.  In fact, as the record shows, the Veteran was able to call VA and his children for help when he feels that he is in danger to himself.  The follow-up psychiatric visit to that episode indicated that the Veteran did not need to be hospitalized for suicidal ideations and he knew to contact for help.  He has not shown that he was ever disorientated to time or place or had memory loss so severe as to not recall names of relatives, his own occupation, or his own name.  Though mental status examinations indicate otherwise, the Veteran has stated that he has impairment with his memory, but he has not alleged having severe memory loss  Also, the Veteran's hygiene was good and never an issue on this record.  There is no evidence that he had an inability to perform any activities of daily living due to his PTSD.  In short, the Veteran does not manifest either the symptomatology or the impairment required for a 100 percent rating for the service-connected PTSD at any time during the period of the appeal.


Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  This determination follows a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe a veteran's disability level and symptomatology, the disability picture is contemplated by the rating schedule.  Therefore, the assigned schedular evaluation is adequate and no referral is required.  Id.  If the schedular evaluation does not contemplate the level of disability and symptomatology, and is found inadequate, the second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.

If analysis of the first two steps shows that the rating schedule is inadequate to evaluate the disability picture and that picture shows the related factors discussed above, the final step requires that the disability be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. 111.

In this case, the PTSD does not present an exceptional disability picture, insofar as the Veteran's symptoms are expressly contemplated by the rating schedule.  The Veteran has complained of mostly anxiety, depression, nightmares, intrusive memories, sleep disturbances which have affected him socially and occupationally as described above.  Such symptoms are contemplated by the rating criteria.  The applicable diagnostic code 9411 expressly considers the Veteran's symptoms.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's PTSD is his only service-connected disability, thus consideration of the combined effect of multiple service-connected conditions is not applicable.  

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of his PTSD, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.  Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111.  

Accordingly, the Board concludes that the severity of the Veteran's symptoms warrants an increased evaluation to 70 percent.


ORDER

An increased evaluation of 70 percent for PTSD is granted, subject to laws controlling payment of VA benefits.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


